Exhibit 10.2

 

AMENDMENT AGREEMENT TO THE AGREEMENT FOR THE EXPLORATION, EXPLOITATION,
UNILATERAL SALES PROMISE AND TRANSFER OF TEMPORARY OCCUPATION RIGHTS, BETWEEN
INGENIEROS MINEROS, S.A. DE C.V. REPRESENTED IN THIS ACT BY ITS REPRESENTATIVE
J. JESÚS RICARDO MORENO TROUSSELLE (HEREINAFTER REFERRED TO AS “THE PROMISOR”)
AND, ON THE OTHER PART, MINERALES VANE 2, S.A. DE C.V. REPRESENTED IN THIS ACT
BY ITS REPRESENTATIVE MR. JOSÉ MARIO DE LA GARZA MARROQUÍN, (HEREINAFTER
REFERRED TO AS “THE PROSPECTOR”), ACCORDING TO THE FOLLOWING RECITALS AND
CLAUSES

 

BACKGROUND

 

 

FIRST. – On May 17, 2018, THE PROMISOR and THE PROSPECTOR executed an agreement
for the exploration, exploitation, unilateral sales promise and transfer of
temporary occupation rights (the “Agreement”), by virtue of which THE PROMISOR
grants THE PROSPECTOR the exclusive right to explore and to exploit the mining
lot “El Dorado” during the two-year term in exchange for biannual
considerations.

 

SECOND. – In order to comply with the effective fiscal legislation, later to the
signature of the Agreement, the parties agreed to make the modifications listed
below.

 

R E C I T A L S

 

II.- THE PROMISOR represents through its representative:

 

a)That it is a legal entity, duly incorporated under the Mexican laws.

 

b)That its representative has sufficient powers for the execution of the present
agreement.

 

c)That it is their will to execute the present agreement, with the intention of
modifying THE AGREEMENT celebrated with THE PROSPECTOR.

 

 

III.- THE PROSPECTOR represents through its representative:

 

a)That it is a legal entity, duly incorporated under the Mexican laws.

 

b)That its representative has sufficient powers for the execution of the present
agreement.

 

c)That it is their will to execute the present agreement, with the intention of
modifying THE AGREEMENT celebrated with THE PROMISOR.

 

 

C L A U S E S

 

FIRST. – Subject to the terms and conditions foreseen in the present Agreement
and for being in the interests of the parties, these agree to modify the Clause
Third, first paragraph, of the AGREEMENT, in order to make clear that related to
the sale price, to remain in the following terms:

 

“THIRD. Unilateral Sales Promise. THE PROMISOR unilaterally promises to sell to
THE PROSPECTOR or to the natural or legal person this designates, if this wishes
to acquire them during the term of the present agreement, the rights deriving
from the mining concession existent upon THE LOT, for a total sale price
corresponding to the total amount of the biannual considerations referred to in
the Clause Fifth of the present agreement that to date on which THE PROSPECTOR
manifests its will to acquire the rights, remain unpaid. Such payment will be
made in the terms and conditions set out herein.”

 

 

 



 1 

 

 

SECOND. –Subject to the terms and conditions foreseen in the present Agreement
and for being in the interests of the parties, these agree to modify the Clause
Fifth, of the AGREEMENT, in order to make clear that related to the payment of
considerations, to remain in the following terms:

 

“FIFTH. Considerations for Awarding the Present Agreement and Advance Payments
on Account of the Price. As the use of the exploration and exploitation rights
of the mining concession existent upon THE LOT is accrued, THE PROSPECTOR shall
pay to THE PROMISOR, the following amounts:

 

a)

On the date of signature of the present agreement, the following amount will be
paid
(hereinafter referred to as “First Payment”):

USD $50,000.00       b) 6 months after the delivery of first payment, the amount
of: USD $70,000.00       c) 12 months after the delivery of first payment, the
amount of: USD $130,000.00       d) 18 months after the delivery of first
payment, the amount of: USD $220,000.00       e) 24 months after the delivery of
first payment, the amount of: USD $330,000.00      

 

All the biannual payments referred to in the present Clause shall be made by THE
PROSPECTOR to THE PROMISOR within the dates indicated in the preceding
paragraph, and will be made by means of banking deposit to the bank account
specified by THE PROMISOR by written notification. Payments will proceed once
THE PROSPECTOR has received and has in its power the corresponding invoice,
which shall be sent prior to maturity of each payment, 30 days before the end of
each semester. THE PROMISOR shall deliver the invoices that fulfill all the
corresponding legal requirements. If the invoices were delivered beyond the
agreed term or are not in compliance with the tax requirements, the payment date
may be deferred for the number of days that the default of THE PROMISOR
subsisted.

 

In the event THE PROSPECTOR exercises the purchase option referred to in the
Clause Third, this shall pay the biannual payments referred in the present
clause that remain unpaid in the date in which it wishes to purchase. Once
having exercised the purchase and having paid the sales price, THE PROMISOR
shall grant, within 60 calendar days, the deed which attests the sale and
purchase of the rights corresponding to the mining concession existent upon THE
LOT, before the notary chosen by mutual consent by THE PROSPECTOR and THE
PROMISOR, and THE PROSPECTOR shall bear the costs arisen from granting this
deed.

 

All the payments referred to in the present agreement, will be assessed with the
corresponding Value Added Tax.

 

Finally, in the event that, at any time THE PROSPECTOR decides not to exercise
its purchase option and terminate the present agreement, all the amounts paid to
THE PROMISOR shall be for its benefit, and THE PROSPECTOR may not be entitled to
seek reimbursement from THE PROMISOR, in the understanding that the payment of
the period in which manifested the decision of not going ahead with the purchase
option shall be calculated proportional to the time elapsed, according to the
payment schedule set out in the Clause Fifth herein.”

 

THIRD. – The parties agree that the present agreement, does not constitute
novation to the AGREEMENT, therefore the remaining dispositions that have not
been partial or permanently amended according to this Amending Agreement remain
valid and in force.

 

FOURTH. – The present agreement shall be governed and construed in accordance
with the legislation of Mexico City.

 

All the disputes arising from this agreement will be submitted to the
jurisdiction of the competent Courts of Mexico City with express waiver by the
parties to any other jurisdiction that could correspond to them in reason of
their current or future domiciles.

 

 

 



 2 

 

 

The Parties involved declare that in the drafting and signature of this document
there are no flaws that could invalidate it and they also agree with all and
each one of the Clauses contained herein, in witness whereof they sign it in
three (3) copies, each one of which shall be considered an original, and those
which, as a whole, shall constitute one and the same document, on July 20 of the
year 2018.

 

 

THE PROMISOR

Ingenieros Mineros, S.A. de C.V.

 

 

 

/s/ J. Jesús Ricardo Moreno Trousselle

J. Jesús Ricardo Moreno Trousselle

THE PROSPECTOR

Minerales Vane 2, S.A. de C.V.

 

 

 

/s/José Mario De La Garza Marroquín

José Mario De La Garza Marroquín

 

 

 

 

 

 

 

 

 

 

 

 



 3 

